           Case 1:21-cv-02253-JMF Document 17 Filed 05/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 BLUESTONE RESOURCES INC. et al.,                                       :
                                                                        :
                                     Plaintiffs,                        :    21-CV-2253 (JMF)
                                                                        :
                   -v-                                                  :   ORDER TO SHOW
                                                                        :       CAUSE
 GREENSILL CAPITAL (UK) LIMITED et al.,                                 :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Complaint in this case was filed with the Court on March 15, 2021, see ECF No. 1,
but the docket does not reflect that the Complaint has been served on the Defendants.
Accordingly, Plaintiffs are advised that they must file proof of service on Defendants no later
than June 14, 2021, and if they fail to do so, they are hereby ORDERED to communicate with
the Court, in writing, as to why they failed to serve the summons and Complaint within the 90
days prescribed by Rule 4(m) of the Federal Rules of Civil Procedure.

       If the Court does not receive any communication from Plaintiffs by June 21, 2021, the
Court will dismiss the case without further notice.

     Additionally, the initial pretrial conference (currently scheduled for June 1, 2021, see
ECF No. 13) is ADJOURNED to August 17, 2021, at 3:30 p.m.

       Finally, Plaintiffs are directed (1) to notify Defendants’ attorneys in this action by serving
upon each of them a copy of this Order and (2) to file proof of such notice with the Court by
May 27, 2021. If unaware of the identity of counsel for Defendants, counsel receiving this order
must forthwith send a copy of this Order to that party personally.

        SO ORDERED.

Dated: May 24, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
